DETAILED ACTION
This is in response to the claims filed on 12/14/2020. Claims 1-20 are allowed.  Claims 1, 10 and 19 are independent claim.


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.

EXAMINER’S REASONS FOR ALLOWANCE
Claims 1-20 are allowed as the updated search does not teach or fairly suggest the claimed limitations. The following is an examiner’s statement of reasons for allowances: 
The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection was reconsidered and withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks, filed on 12/14/2020, pages 8-13), as such the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WASIKA NIPA/           Primary Examiner, Art Unit 2433